DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group IV in the reply filed on 5/11/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive.  The examiner notes that applicants have canceled the previous groups listed in the restriction requirement, and have elected a distinct group different from the restricted groups.  Further, the previous groups are canceled, and therefore there is only one group that is presented- group IV.  Therefore, group IV will be examined, and the traversal is moot because all of the other claims have been canceled.  
The restriction requirement is hereby withdrawn, and group IV (newly presented claims 39-58), which is the only group that has pending and non-canceled claims, will be examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/19, 6/26/20, 6/26/20, 5/11/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 39-58 are pending. Claims 1-38 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 39, “the opening” in line 5 does not have sufficient antecedent basis and is unclear as a singular opening has not been previously recited. Previously, there are a plurality of tube holding stations each having an opening. It is unclear if the container is inserted in each opening of the plurality or one of the openings.
As to claim 39, “the pair of opposing resilient arms” as recited two times in line 6 and once in line 7 do not have sufficient antecedent basis and are unclear as a singular pair of opposing resilient arms has not been previously recited. Previously, there are a plurality of tube holding stations each having a pair of opposing resilient arms. It is unclear if the container is inserted in each pair of opposing resilient arms of the plurality or one of the pairs of opposing resilient arms.
As to lines 9-10 of claim 39, it is unclear how the longitudinal axis of the container is aligned about a respective tube holding station.  Specifically, what is “aligned...about” describing.  Does the tube holding station have a corresponding longitudinal axis that is aligned and parallel with the longitudinal axis of the container?  The examiner is uncertain as to what relationship the tube (and its corresponding longitudinal axis) must have with the tube holding station. Because the tube holding station is just a region of space with many axes in all directions, and because alignment is not clarified, then the examiner will interpret any container that is in a holding station as satisfying the limitation since the longitudinal axis of the container would in some way pass through the holding station, which is just a region of space in which the container is placed.
Claims 39-58 are rejected based on further claim dependency.
As to claim 40, “the resilient arms” of line 1 and “the pair of opposing resilient arms” of lines 4, 5 and 6 do not have sufficient antecedent basis and are unclear as a singular pair of opposing resilient arms has not been previously recited. Previously, there are a plurality of tube holding stations each having a pair of opposing resilient arms. It is unclear if applicants are referring to each pair of opposing resilient arms of the plurality or one of the pairs of opposing resilient arms.
As to claim 40, “the at least one angled surface portion” as recited in lines 3 and 5 do not have sufficient antecedent basis and are unclear as a singular at least one angled surface portion has not been previously recited. Previously, in lines 1-2 there are a plurality of resilient arms, each with at least one angled surface portion. It is unclear if applicants are referring to each angled surface portion or one of the at least one angled surface portions.
As to claims 42-43, it is unclear what tip is being described. Where is this tip?  Is this at the end portion of the container, or is the tip somewhere else?  Is this the bottom of the container?
Regarding claim 44, it is unclear what applicants’ intent is in describing the sample container as a sample cup is attempting to define.  Specifically, claim 39 recites that a container is positioned in a tube holding station.  Claim 48 also defines the sample container as a tube.  However, because claim 44 is now defining the sample container as a sample cup, it is unclear what applicants are describing. It would make sense that a sample container/tube is positioning in a tube holding station. However, it is unclear how a tube holding station (implying that tubes are held), is then holding a sample cup.  The examiner notes that for purposes of examination the examiner will interpret a sample cup and sample tube as synonymous terms for containers that are capable of holding samples.
As to claim 46, “the resilient arms” does not have sufficient antecedent basis and is unclear as a singular pair of opposing resilient arms has not been previously recited. Previously, there are a plurality of tube holding stations each having a pair of opposing resilient arms. It is unclear if applicants are referring to each pair of opposing resilient arms of the plurality or one of the pairs of opposing resilient arms.
Regarding claim 46, it is unclear what a “lead-in feature” is describing.  A “feature” is not a known structural descriptor, and the adjective “lead-in” does not further provide a description of the structure such that it is clear what is being described. The examiner notes that the language used does not invoke 112f as the last two prongs of the 112f interpretation are not met.  Therefore, since a “lead-in feature” is not a conventional term of the art, it is unclear what is attempting to be described, and for purposes of examination the examiner will interpret any portion of the resilient arm which engages the container flange as a lead-in feature.
As to claim 47, “the resilient arms” in line 1 do not have sufficient antecedent basis and are unclear as a singular pair of opposing resilient arms has not been previously recited. Previously, there are a plurality of tube holding stations each having a pair of opposing resilient arms. It is unclear if applicants are referring to each pair of opposing resilient arms of the plurality or one of the pairs of opposing resilient arms.
As to claim 47, “the pair of resilient arms” in lines 3-4 do not have sufficient antecedent basis and are unclear as a singular pair of opposing resilient arms has not been previously recited. Previously, there are a plurality of tube holding stations each having a pair of opposing resilient arms. It is unclear if applicants are referring to each pair of opposing resilient arms of the plurality or one of the pairs of opposing resilient arms.
As to lines 3-5 of claim 47, it is unclear how the longitudinal axis of the container is aligned about a respective tube holding station.  Specifically, what is “aligned...about” describing.  Does the tube holding station have a corresponding longitudinal axis that is aligned and parallel with the longitudinal axis of the container?  The examiner is uncertain as to what relationship the tube (and its corresponding longitudinal axis) must have with the tube holding station. Because the tube holding station is just a region of space with many axes in all directions, and because alignment is not clarified, then the examiner will interpret any container that is in a holding station as satisfying the limitation since the longitudinal axis of the container would in some way pass through the holding station, which is just a region of space in which the container is placed.
As to claims 49-50, it is unclear what tip is being described. Where is this tip?  Is this at the end portion of the container/tube, or is the tip somewhere else?  Is this the bottom of the container?
Regarding claim 49, it is unclear what a “bottom locator” of the rack is describing.  What is this “locator” attempting to define and/or not define?  Since a “bottom locator” is not a conventional term of the art, it is unclear what is attempting to be described, and for purposes of examination the examiner will interpret any portion of rack that engages the bottom of a sample tube as the bottom locator.
Regarding claim 50, it is unclear what a “plurality of locator areas of a bottom locator” of the rack is describing.  What are “locator areas” and a “locator” attempting to define and/or not define?  Since a “plurality of locator areas of a bottom locator” is not a conventional term of the art, it is unclear what is attempting to be described, and for purposes of examination the examiner will interpret any portion of rack that engages the bottom of a sample tube as one of a plurality of locator areas of a the bottom locator. In other words, a bottom locator is just a region of space divided into a plurality of locator areas (each of these spaces/areas are arbitrary regions of space), and so long as the prior art tube engages one area of the bottom of the rack, then the examiner will interpret the limitations as being satisfied..
As to claim 51, it is unclear what an outer one of the locator areas is describing.  Specifically, “outer” with respect to what?  The locator areas are described as being in a plurality, but there is nothing defining inner and outer areas, and it is unclear what this is describing.
As to claim 52, it is unclear what an intermediate one of the locator areas is describing.  Specifically, “intermediate” with respect to what?  The locator areas are described as being in a plurality, but there is nothing defining intermediate areas, and it is unclear what this is describing.
As to claim 53, it is unclear what an inner one of the locator areas is describing.  Specifically, “inner” with respect to what?  The locator areas are described as being in a plurality, but there is nothing defining inner and outer areas, and it is unclear what this is describing.
Regarding claim 54, it is unclear what is attempting to be defined.  There is not a positive method step being recited.  Further, it seems as if any sample container would satisfy the limitation as there are multiple sizes of sample containers, and thus, the container being selected would differ from a variety of sample tubes not being used.
As to claim 58, it is unclear how the clamp insert retains the housing in relation to the resilient arms of each of the tube holding stations.  Where in the housing is the clamp insert, and how does it clamp? What is the relationship of the clamp to the other components of the rack, and how does the clamp insert function separately from the resilient arms?  Additionally, is the method of retaining the rack of claim 39 (preamble of claim 39) not missing essential features such as the clamp insert of claim 58 in order to retain the container?  How is the method of retaining of claim 39 performed with the clamp for retaining as recited in claim 58?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 40, 42, 44, 48, 49, 50, 51, 52, 53, 55 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fritchie et al (US 20080024301; hereinafter “Fritchie”).
As to claim 39, Fritchie teaches a method of retaining and positioning a sample container in a rack (Fritchie; Fig. 1), the method comprising: 
providing the rack, the rack including a plurality of tube holding stations, each of the tube holding stations including an opening and a pair of opposing resilient arms (Fritchie teaches the rack with a plurality of tube holding stations 12; Fig.1 [48]); 
inserting at least an end portion of the sample container through the opening and between the pair of opposing resilient arms and thereby spreading the pair of opposing resilient arms away from each other and thereby developing bearing loads between the resilient arms and the sample container (Fritchie teaches the containers 14 are inserted between a pair of resilient arms 16a/16b; [48] Fig. 1); and
aligning a longitudinal axis of the sample container about a respective one of the tube holding stations with the bearing loads (Fritchie teaches using the resilient arms to hold the tube, and the axis of the tube being in a relationship to the holding station, where the tube is upright; [48] Fig. 1).  
As to claim 40, Fritchie teaches the method of claim 39, wherein the resilient arms each include at least one angled surface portion that is non-perpendicular to the longitudinal axis of the sample container, wherein the at least one angled surface portion engages the end portion of the sample container when the end portion is inserted between the pair of opposing resilient arms, and wherein the at least one angled surface portion facilitates the spreading of the pair of opposing resilient arms away from each other when the end portion of the sample container is inserted between the pair of opposing resilient arms (Fritchie teaches angled surfaces as the top sloped portion of each resilient arm 16a/16b, where the tube when inserted into the holding position would press down on the angled surface to spread the resilient arms; Fig. 1).  
As to claim 42, Fritchie teaches the method of claim 39, wherein the sample container includes a radiused tip (Fritchie teaches a radiused/rounded tip; Fig. 1).  
As to claim 44, Fritchie teaches the method of claim 39, wherein the sample container is a sample cup (Fritchie teaches a sample container, where the examiner is interpreting container 14 as a cup; [48]).  
As to claim 48, Fritchie teaches the method of claim 39, wherein the sample container is a sample tube (Fritchie teaches a sample tube 14; [48]).
As to claim 49, Fritchie teaches the method of claim 48, wherein the sample tube includes a radiused tip that engages a bottom locator of the rack (Fritchie teaches a radiused/rounded tip; Fig. 1.  As best understood, Fritchie teaches the bottom of the tube engaging a bottom locator/region of the rack; Fig. 1).  
As to claim 50, Fritchie teaches the method of claim 48, wherein the sample tube includes a radiused tip that engages one of a plurality of locator areas of a bottom locator of the rack (As best understood, the examiner will interpret the bottom locator as a specific region of space. Fritchie teaches the radiused/rounded tip of the tube engaging a portion of the bottom of rack; Fig. 1. The portion of the bottom of the rack that the tube touches is one of the bottom locator areas, where different portions of the bottom that the tube does not touch are the other bottom portion areas; Fig. 1).  
As to claim 51, Fritchie teaches the method of claim 50, wherein the radiused tip of the sample tube engages an outer one of the plurality of locator areas of the bottom locator of the rack (Fritchie teaches the tube bottom on the left side of figure 1 engaging the upper slanted portion as the outer area of the multiple locator areas; Fig. 1).  
As to claim 52, Fritchie teaches the method of claim 50, wherein the radiused tip of the sample tube engages an intermediate one of the plurality of locator areas of the bottom locator of the rack  (Fritchie teaches the tube bottom on the left or right side of figure 1 engaging the middle slanted portion as the intermediate area of the multiple locator areas; Fig. 1).   
As to claim 53, Fritchie teaches the method of claim 50, wherein the radiused tip of the sample tube engages an inner one of the plurality of locator areas of the bottom locator of the rack  (Fritchie teaches the tube bottom on the right side of figure 1 engaging the lower slanted portion as the inner area of the multiple locator areas; Fig. 1. Additionally, the tube bottom on the left side of figure 1 engages the lower slanted portion as the inner area of the locator areas; Fig. 1). 
As to claim 55, Fritchie teaches the method of claim 39, wherein the rack further comprises a housing; a first hook formed in the housing and located at a first end of the rack; and a second hook formed in the housing and located at a second end of the rack (Fritchie teaches a housing with a hook on the left and the right; Fig. 1).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Friedman, G (US 20150101911; hereinafter “Friedman”).
As to claim 41, Fritchie teaches the method of claim 40 (see above), with the at least one angled surface portion (see above).
Fritchie does not specifically teach the at least one angled surface portion includes a chamfer.  However, Friedman teaches the analogous art of a rack with a tube holder with a resilient arm having a chamfer (Friedman; [44, 47] Fig. 4C-4F). It would have been obvious to one of ordinary skill in the art to have modified the resilient arm with an angled surface as in Fritchie to be chamfered with an angled surface as in Friedman because Friedman teaches that resilient arms are commonly known to have a chamfered shape at the end (Friedman; Figs. 4C-4F).  Additionally, it would have been obvious to change the shape of the angled resilient arm of Fritchie to have been chamfered as in Friedman since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).

Claims 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Stark et al (US 5651941; hereinafter “Stark”).
As to claim 43, Fritchie teaches the method of claim 39 (see above), with the sample container where various sample containers can fit in the rack (Fritchie; Fig. 1).
Fritchie does not specifically teach the sample container includes a non-radiused tip.  However, Stark teaches the analogous art of a rack with a tube holder for holding a sample container with a non-radiused tip (Stark teaches a flat-bottomed tube; Fig. 2-13, col. 9 lines 8-col. 10 line 20). It would have been obvious to one of ordinary skill in the art to have modified the round bottomed sample container of Fritchie to be flat bottomed as in Stark because Stark teaches that flat bottomed tubes are obvious variants of, and obvious alternatives to, round bottomed tubes (Stark; col. 9 line 7-15).
As to claim 54, Fritchie teaches the method of claim 39 (see above), wherein the sample container is selected from a plurality of sample containers that vary in diameter (Fritchie; Fig. 1).  
Fritchie does not specifically teach the containers vary in length.   However, Stark teaches the analogous art of a rack with a tube holder for holding a sample container where sample tubes are known to range in width and length (Stark; col. 9 lines 8-col. 10 line 20). It would have been obvious to one of ordinary skill in the art to have modified the different diameter tubes of Fritchie to also be different lengths as in Stark because Stark teaches that it is well known that conventional sample tube lengths and diameters can vary (Stark; col. 9 line 7-17).

Claims 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Lihl et al (US 20180290144; hereinafter “Lihl”).
As to claims 45 and 46, Fritchie teaches the method of claim 44 (see above), with the sample cup, and the resilient arm including a lead-in feature to engage the sample cup to locate the sample cup with respect to the rack along the longitudinal axis (Fritchie teaches the lead in feature as the top sloped portion of each resilient arm 16a/16b, where the tube when inserted into the holding position would press down on the angled surface/lead in feature to spread the resilient arms, and also teaches the edge of the resilient arm which contacts the tube as a lead-in feature; Fig. 1).
Fritchie does not specifically teach the sample cut includes a flange and that the flange engages the lead in feature of the resilient arm.  However, Lihl teaches the analogous art of a sample container rack with a sample container with a flange, where the flange engages the lead in feature of the resilient arm (Lihl teaches that the container has a flange and that the resilient arm engages the flange; [16, 46, 48] Fig. 7). It would have been obvious to one of ordinary skill in the art to have modified the container and resilient arms for engaging the containers of Fritchie to have used a container with a flange that was engaged by the resilient arm as in Lihl because Lihl teaches that it is well known to use a sample container with a flange, and that it is also well known to engage that flange of the container with the resilient arm (Lihl; [48]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Britton et al (US 6343690; hereinafter “Britton”).
As to claim 47, Fritchie teaches the method of claim 39 (see above), with the resilient arms having an engaging portion to align the longitudinal axis of the sample container about the respective one of the tube holding stations (see claim 39 above).
Fritchie does not specifically teach that the resilient arms each include at least two sample container engaging portions spaced from each other about the longitudinal axis of the sample container, wherein the four sample container engaging portions of the pair of opposing resilient arms together align the longitudinal axis of the sample container about the respective one of the tube holding stations.  However, Britton teaches the analogous art of a rack for holding a tube with resilient arms that each include at least two sample container engaging portions spaced from each other about the longitudinal axis of the sample container, wherein the four sample container engaging portions of the pair of opposing resilient arms together align the longitudinal axis of the sample container about the respective one of the tube holding stations (Britton teaches each arm having a pair of resilient fingers 14B as engaging portions in order to retain the container; Figs. 1, 2, col. 4 lines 55-67). It would have been obvious to one of ordinary skill in the art to have modified the resilient arms with an engaging portion of Fritchie to each include a pair of engaging portions as in Britton because Britton teaches that using the multiple resilient engaging portions enables various sized containers to be held along the central axis (Britton; col. 4 lines 55-67). 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Veiner et al (US 20050194333; hereinafter “Veiner”).
As to claim 56, Fritchie teaches the method of claim 55 (see above), wherein the first and second hooks each define a void space configured to receive a rail for supporting the rack (see claim 55 above).
Fritchie does not specifically teach, wherein the first and second hooks each comprise a first pair of chamfers and a second pair of chamfers that partially define the void space, and are configured to assist in the void space receiving the rail to support the rack.  However, Veiner teaches the analogous art of a rack for holding sample containers, where the rack has a first hook on one side and a second hook on another side, and where the first and second hooks each comprise a first pair of chamfers and a second pair of chamfers that partially define the void space, and are configured to assist in the void space receiving the rail to support the rack (Veiner teaches the chamfered edges of the hooks, where each hook has two chamfered edges, and where the hooks are formed to receive a rail; Fig. 10-12, 18). It would have been obvious to one of ordinary skill in the art to have modified the hooks of Fritchie to have included chamfered edges as in Veiner because Veiner shows that using chamfered edges for the hooks enables the hooks to move down a rail (Veiner; Fig. 10-12, 18).  Additionally, it would have been obvious to change the hooks of Fritchie to have been chamfered as in Veiner since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Lapeus et al (US 5720377; hereinafter “Lapeus”).
As to claim 57, Fritchie teaches the method of claim 55 (see above), with the rack having a housing, and the second hook on the rack, and the first hook on the rack comprising an angled nose portion (Fritchie teaches that either hook includes an angled portion; see Figure 1 and claim 55 above).
 Fritchie does not specifically teach a handle formed in the housing and extending upward from the housing, wherein the handle is configured for lifting the rack, wherein the handle extends from the second hook.  However, Lapeus teaches the analogous art of a rack for holding samples with a handle formed in the housing and extending upward from the housing, wherein the handle is configured for lifting the rack (Lapeus teaches a rack for holding samples, the rack having a handle; Figs. 10-16, col. 14 lines 19-25).  It would have been obvious to one of ordinary skill in the art to have modified the rack with the hooks as in Fritchie to include the handle as in Lapeus, the resulting configuration being the handle of Lapeus extending from the side of the rack with the second hook of Fritchie, because Lapeus teaches that a handle enables a user to easily carry the rack (Lapeus; col. 14 lines 19-25).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Borenstein et al (US 5687849; hereinafter “Borenstein”).
As to claim 58, Fritchie teaches the method of claim 55 (see above), with the rack and the housing (see above).
Fritchie does not specifically teach a clamp insert connectable to the housing and positionable within the housing, and wherein the clamp insert is configured to selectively retain the sample container.  However, Borenstein teaches the analogous art of a container rack (Borenstein; Fig. 3-4) with a clamp insert connectable to the housing and positionable within the housing, and wherein the clamp insert is configured to selectively retain the sample container (Borenstein teaches spring clamp 24 insert which helps to move the collars 22 to retain the containers, where the spring clamp is insertable into the housing; Fig. 8-9, col. 3 lines 15-20). It would have been obvious to one of ordinary skill in the art to have modified the rack housing for retaining containers of Fritchie to further include the clamp insert of Borenstein because Borenstein teaches that the clamp insert aids in holding the container (Borenstein; col. 3 line 15-20).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Grimwood et al (US 20180100868) teaches chamfer supports the tube, and that a spring tab 918 engages with the tube; [53] Fig. 9E.
	Ziegler, M (US 20110274595) teaches various bottom locator regions to hold different size containers; Fig. 3.
	Self et al (US 20100203643) teaches various bottom locator regions to hold different size and shaped containers3; Fig. 3-5.
	Knight et al (US 20060266719) teaches a countered resilient arm; [59] Fig. 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798